Citation Nr: 0719614	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, in October 2002. 

Actions have been taken by the VARO during the course of the 
appeal which, in pertinent part, have resulted in service 
connection being currently in effect for post-traumatic 
migraine headaches, evaluated as 30 percent disabling; 
disability of the cervical spine, traumatic contusion, with 
muscle spasm, evaluated as 20 percent disabling; disability 
of the lumbar spine, sacroiliac joint dysfunction, right, 
evaluated as 20 percent disabling; disability of the thoracic 
spine, traumatic contusion, with muscle spasms, rated as 10 
percent disabling; history of right sacral plexus neuropraxia 
and numbness in medial arch, right foot, rated as 
noncompensably disabling.

During the course of the current appeal, the veteran has also 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD); and while the veteran 
clearly intends to pursue that claim, the issue has not yet 
been fully perfected and accordingly, it is not part of the 
current appeal.

The veteran and his spouse provided testimony before the 
undersigned at a videoconference hearing in February 2007; a 
transcript is of record.  Tr.  The case was held in abeyance 
for a 60 day period thereafter for the introduction of 
additional evidence; this does not appear to have been 
forthcoming.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had active Army service from April 1998 to August 
2001 during which time he was involved in a rollover armor 
HUMVEE accident while on an exercise which was part of 
OPERATION TASK FORCE HAWK in Albania in 1999.  

His service records and the comprehensive report of his 
Medical Evaluation Board (MEB) reflect that after the 
accident, he had significant pain; and along with ecchymosis 
in the right thigh, he had numbness and tingling in the right 
thigh.  One of several right hip x-rays showed a question of 
a non-(or minimally) displaced sacrococcygeal fracture versus 
normal variant.  He was found to have some diminution of 
nerve response.  Throughout, while he clearly was 
functionally impaired, there were questions as to which 
symptoms were orthopedic and which were neurological.  It 
remains unclear the extent to which comprehensive evaluations 
were undertaken in each of these areas.  Nonetheless, 
throughout, he had symptoms in both hips and shoulder areas.

A VA examination in June 2002 was limited due to the lack of 
orthopedic specialists available and thus the findings were 
inconclusive.  A right hip X-ray was said to be normal 
although there was apparent widening of the right sacroiliac 
joint with possible sclerosis along the iliac side; a 
unilateral inflammatory process could not be excluded.  Other 
X-rays showed straightening of the normal cervical lordosis 
and scoliosis of the cervical spine with convexity to the 
right.  The impact of any psychological component was also 
unclear.

On follow-up VA examination in August 2002, the veteran's 
primary complaints related to pain, to include the shoulders 
and both hips.  However, while noting that he had symptoms 
associated with other identified problems, the examiner found 
no specific injuries and/or definitive abnormalities of 
either his hips or shoulders.

The initial denial of service connection for hip and shoulder 
disabilities in October 2002 was on the basis that there were 
no separate disabilities in either, but that the symptoms 
were associated with other service-connected disabilities.

VA outpatient treatment records reflect that he had been 
treated symptomatically.  In September 2003, when he was 
having increased neck problems, the clinical record noted 
that he had "early ankylosing spondylitis".  However, in 
October 2003, the veteran reported that his rheumatologist 
had said that he did not have ankylosing spondylitis.  

In February 2004, the veteran was evaluated by a VA 
orthopedic surgeon who felt that symptoms in both hips and 
shoulders were not due to the in-service injury, though he 
suggested that a rheumatologist assess the situation.  A 
report of a VA examination in March 2004 showed no 
confirmation of ankylosing spondylitis.  HLA-B27 was 
negative, but the veteran's sedimentation rate was slightly 
elevated.

The aforecited reports were returned to the VA examiners for 
a specific opinion as to what was causing the veteran's 
shoulder and hip problems.  The response as the result of an 
April 2004 reassessment was that the symptoms were not 
orthopedic, and were unrelated to any service-connected 
disability.  However, no alternative cause for either was 
delineated on either an organic or nonorganic basis.

Since then, the available VA outpatient records show ongoing 
care for pain and movement limitations involving one or both 
of the veteran's shoulders and hips.

At the hearing, the appellant and his wife testified that 
they observed that the veteran's hip and shoulder pains were 
not concurrent with the problems in his other service-
connected areas, and thus would appear to be separate 
entities.  Tr. at 3.  The veteran reported that he remained 
under the care of the VA rheumatologist, and that he had had 
recent (January or February 2007) computerized axial 
tomography (CAT) scans and magnetic resonance imaging (MRI).  
Tr. at 4, 7-8.  He said that the rheumatologist thought the 
shoulder and hip problems were due to the in-service 
accident, but if they ruled out orthopedic causes, there 
remained uncertainty as to whether they were neurological in 
nature.  Tr. at 4-5.  He felt that he could get them to put 
the assessment in writing, but that if there simply had been 
a misdiagnosis, he wanted to get it fixed so he could start 
treatment in the right direction.  Tr. at 5-6.  He said as to 
recent specialized studies, he had not been informed of the 
results, so he did not know if there was now a separate 
diagnosis relating to his hips or shoulders.  Tr. at 9.  

The Board recognizes that considerable effort has been made 
by VA, both medically and administratively, over the period 
this appeal has been pending, to determine the proper 
diagnosis for and basic nature of the veteran's hip and 
shoulder problems.  There then remain two collateral 
questions, namely whether hip and shoulder symptoms are due 
to the in-service accident; and/or whether they are due to or 
symptomatic of other service-connected disabilities.  In this 
regard, and as noted above, the evidence is at least 
equivocal and somewhat confusing.  

Moreover, there appear to be potentially definitive tests, to 
include recent CAT and MRI scans, which have already been 
undertaken (but which are not in the file) which may provide 
additional insight into the veteran's case.  If such studies 
have not been done, then undertaking them might be helpful in 
resolving the issues in this case.

And finally, since there is some question as to whether the 
veteran's hip and shoulder symptoms are being reflected in 
current compensation for other service-connected 
disabilities, there is a further obligation to obtain 
sufficient clinical evidence to reach as informed a 
resolution as possible.  That said, it may be that a cause 
for the veteran's hip and shoulder problems may not now be 
determinable.  In any case, this needs to be clarified in 
order that equitable adjudication may be pursued.

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA 
or other inpatient 
or outpatient 
treatment records, 
to include copies of 
all up-to-date X-
rays, CAT and MRI 
scans, should be 
added to the file.  
The veteran should 
be requested to 
provide the 
necessary 
authorization for 
release of any 
private medical 
records to VA.

2.  The veteran 
should then be 
scheduled for 
coordinated VA 
examinations by 
specialists in 
neurology, 
rheumatology (or 
immunology, if 
available), 
psychiatry and 
orthopedics in order 
to determine the 
exact nature and 
extent of his 
current hip and 
shoulder 
disabilities, if 
determinable.  All 
necessary laboratory 
and other testing 
should be 
accomplished 
including RA(RF), 
CBC with 
differential, and 
sedimentation rates, 
[and X-rays, CAT and 
MRI's of both hips 
and both shoulders 
if no recent studies 
are available].  

The examiners should 
review the entire 
file and opine as to 
(a) what are the 
correct diagnoses of 
current hip and 
shoulder 
disabilities; (b) to 
what are the 
veteran's hip and 
shoulder symptoms at 
least as likely as 
not all or in part 
attributable; (c) 
are the current hip 
and shoulder 
complaints at least 
as likely as not all 
or in part due to 
the inservice HUMVEE 
incident; (d) are 
the current symptoms 
at least as likely 
as not all or in 
part in any way 
associated with 
other service-
connected 
disabilities, in 
which case, what 
symptoms and to what 
extent.  (e) If 
diagnosis(es) is/are 
not determinable, 
this should be 
clarified; with an 
assessment in each 
case as to (f) 
whether it is as 
likely as not that 
the disabilities 
have any organic 
and/or have 
psychological 
facets, and (g) 
whether they reflect 
any probable 
systemic and/or 
autoimmune 
component, and if 
so, what type and 
how was that 
determined.  The 
opinions should be 
carefully explained 
and the conclusions 
annotated to the 
files to the extent 
possible.

[Note, more likely 
than not means to a 
degree of 
probability greater 
than 50 percent; at 
least as likely as 
not is a probability 
of 50 percent; and 
unlikely means a 
probability of less 
than 50 percent.  
The term "at least 
as likely as not" 
does not mean merely 
within the realm of 
medical possibility, 
but rather that the 
weight of medical 
evidence both for 
and against a 
conclusion is so 
evenly divided that 
it is as medically 
sound to find in 
favor of causation 
as it is to find 
against it]. 

3.  The case should 
then be reviewed by 
the VARO/AMC.  If 
the decision remains 
unsatisfactory, a 
comprehensive SSOC 
should be issued and 
the veteran and his 
representative 
should be afforded a 
reasonable 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for further 
appellate review.  
The veteran need do 
nothing further 
until so notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

